DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Response filed on 1/31/2022.
Claims 1-18 are now pending in this application. Claims 1, 15, and 16 have been amended. New claim 18 has been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella et al., US PGPUB 2002/0033848 A1 (hereinafter as Sciammarella) in view of Steinfl et al., US PGPUB 2015/0074504 A1 (hereinafter as Steinfl), Sadouski et al., US PGPUB 2015/0363049 A1 (hereinafter as Sadouski), and Borovsky et al., US PGPUB 2011/0016391 A1 (hereinafter as Borovsky).

Regarding independent claim 1, Sciammarella teaches a picture display control device [see abstract, lines 1-2 and [0009]] comprising: 
a processor [note CPU 11 as shown in fig. 5] configured to: 
generate a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are arranged in a grid shape [see fig. 3 showing an arrangement of picture frames in a grid layout; see the description in [0064]] and which is displayed on a display unit [note display 3 as shown in fig. 5]; 
accept an execution instruction to perform scroll processing of replacing the pictures to be disposed on the picture arrangement screen through an input operation [see [0050], lines 5-10 indicating accepting input that scrolls the images across the screen]; and 
execute the scroll processing, in a response to acceptance of the execution instruction, by shifting each disposition position of a plurality of the pictures frame by frame [again see [0064] describing a frame by frame arrangement which is also followed when the scrolling is performed as described in [0065] and [0080] and shown in fig. 16] in an order of the pictures being displayed in the plurality of picture display cells with respect to the display unit [note maintaining the relative order of frames during scrolling as in lines 1-3 of [0080]].

Sciammarella does not explicitly teach that the scroll processing operation is initiated through a touch operation on a graphical user interface.

Neither does it teach any of the following:
each of the one or more enlarged picture display cells being configured of two or more of the picture display cells; 
displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each of the enlarged picture display cells, 
saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created; and
that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Steinfl teaches a touch operation on a graphical user interface that initiates scrolling that replaces items displayed on the graphical user interface [see e.g. [0081] and notes swiping to scroll contents displayed on the interface displayed on the screen; see also  [0207] indicating touch gestures by a user’s finger on a graphical user interface].

Steinfl further teaches:
 [see e.g. fig. 4 and fig. 7; note also the title, [0046], and [0048] indicating the screen grid used for displaying pictures; note e.g. [0031], especially last 5 lines describing setting one or more enlarged views for selected cell(s); note in [0051] the merging cells together to create a larger cell (i.e. that the enlarged cell size is configured to two or more of the initial cells]; and
displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each of the enlarged picture display cells [again see fig. 7 and especially note cells 705 and 725 as well as the two cells above 725 that remain unchanged before and after the enlargement; see also [0054], [0064], and [0066] describing how one image of the initial ones (which had been displayed) is enlarged and occupies the enlarged cell after the enlargement].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella and Steinfl before the effective filing date of the claimed invention to apply Steinfl’s touch operation on a UI element displayed on the screen to initiate Sciammarella’s scroll mechanism and to further apply Steinfl’s cell merging mechanism to Sciammarella’s grid frames. The motivation for this obvious combination of teachings would be to enable easy 

Sciammarella/Steinfl, still does not explicitly teach saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created.
Neither does it teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Sadouski teaches saving a picture or pictures, other than a single representative picture, which had been previously displayed to a non-display set in a case where a change in the display is created [note in [0042] the description of the hiding of icons due to the change in display to the collapsed state; see also [0032] indicating the change in display of icons between a full-size menu ribbon of icons and a representative ribbon as described in [0046]; especially note the storage of hidden items described in line 3 of [0046]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, and Sadouski before the effective filing date of the claimed invention to apply Sadouski’s storage of hidden pictures to the pictures removed during the scheme of picture enlargement on the grid frame generated by the combination of Sciammarella’s grid frames and 

Sciammarella/Steinfl/Sadouski, still does not explicitly teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Borovsky teaches instructions for picture display control [see title; abstract; and [0010] referencing figs. 1F-G] in which a scroll processing shifts each disposition position of a plurality of pictures being displayed in both picture display cells and an enlarged picture display cell frame by frame, in an order of the pictures which had been displayed in the plurality of picture display cells before any enlargement occurred [see figs. 1F-G and the description in [0036] and [0038]; especially note the description of scrolling that generates an animation of items (frame by frame) including regular cells and an enlarged cell in the center wherein an ordered stack maintains its order as can be seen by comparing the pictures shown in fig. 1F and fig. 1G].
Borovsky further teaches that the pictures can be arranged in a grid shape with enlarged cells [see [0032]].



Regarding claim 5, the rejection of claim 1 is incorporated. Sciammarella further teaches:
that the picture arrangement screen has a plurality of rows in which a plurality of the picture display cells are arranged [again see the grid with multiple rows in fig. 3; see also the description in [0064], lines 3-9], and
that the processor is configured to move the picture disposed in the picture display cell located at one end of the row to the picture display cell located at an end of a next adjacent row and move other pictures to the adjacent picture display cells in the row frame by frame in the scroll processing [again see [0065] and fig. 16 showing the movement of the frames due to scrolling; see also [0080], lines 3-7 describing the movement following the zigzag pattern shown in fig. 16; Examiner notes the scenario in which the grid is configured with the same or smaller width than the screen]. 

Regarding claim 6, the rejection of claim 5 is incorporated. Sciammarella further teaches that the processor is configured to move the picture to an end of a side opposite to the end of the row before the movement in the next row in a case of moving the picture to the next row [again see [0080], lines 3-6 describing the movement following the zigzag pattern shown in fig. 16; see also [0080], lines 11-12 indicating that the start point of each row is at the same end thus a frame getting out of one end will go to the opposite side for re-entering the grid on the next row].

Regarding claim 7, the rejection of claim 5 is incorporated. Sciammarella/Steinfl/Borovsky does not explicitly teach that the scroll processing unit moves the picture to an end of the same side as the end of the row before the movement in the next row in a case of moving the picture to the next row.
In practicality, there are only a finite number of identified ways to move a picture from a certain row to an end of the following row since a row has only two ends: one end that is at the same side as the one from which the picture is moving out and the end opposite to that side. Since Sciammarella teaches the latter option of moving the picture to an end of the opposite side, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try the former option of moving the picture to an end of the same side in the next row as the end of the row before the movement with a known expected and predictable result. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination 


Regarding claim 10, the rejection of claim 1 is incorporated. Sciammarella further teaches that the processor is configured to change a speed of the scroll processing [see [0081], lines 10-12 indicating changing a speed of movement of the frames].


Regarding claim 13, the rejection of claim 1 is incorporated. Sciammarella further teaches that the picture display control device has a function of editing the picture arrangement screen [see [0052] and note the description of layout/order interface 22 displayed at the bottom of the screen and enabling editing the picture arrangement screen; see figs. 1 and 3].

Regarding independent claim 15, Sciammarella also teaches a non-transitory computer-readable storage medium storing an operating program [see e.g. [0124]; fig. 28, and claim 40] of a picture display control device causing a computer to [again see the computer in fig. 28; abstract, lines 1-2 and [0009]]: 
generate a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are arranged in a grid shape [see fig. 3 showing an arrangement of picture frames in a grid layout; see the description in [0064]] and which is displayed on a display unit [note display 3 as shown in fig. 5]; 
accept an execution instruction to perform scroll processing of replacing the pictures to be disposed on the picture arrangement screen through an input operation [see [0050], lines 5-10 indicating accepting input that scrolls the images across the screen]; and 
again see [0064] describing a frame by frame arrangement which is also followed when the scrolling is performed as described in [0065] and [0080] and shown in fig. 16] in an order of the pictures being displayed in the plurality of picture display cells with respect to the display unit [note maintaining the relative order of frames during scrolling as in lines 1-3 of [0080]].

Sciammarella does not explicitly teach that the scroll processing operation is initiated through a touch operation on a graphical user interface.

Neither does it teach any of the following:
setting one or more enlarged picture display cells larger than the picture display cell, on the picture arrangement screen, each of the one or more enlarged picture display cells being configured of two or more of the picture display cells; 
displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each of the enlarged picture display cells,
saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created; and


Steinfl teaches a scroll processing operation that is initiated through a touch operation on a graphical user interface [see e.g. [0081] and notes swiping to scroll contents displayed on the interface displayed on the screen; see also  [0207] indicating touch gestures by a user’s finger on a graphical user interface].

Steinfl further teaches:
setting one or more enlarged picture display cells larger than an initial picture display cell, on a picture arrangement screen, each of the one or more enlarged picture display cells being configured of two or more of the initial picture display cells [see e.g. fig. 4 and fig. 7; note also the title, [0046], and [0048] indicating the screen grid used for displaying pictures; note e.g. [0031], especially last 5 lines describing setting one or more enlarged views for selected cell(s); note in [0051] the merging cells together to create a larger cell (i.e. that the enlarged cell size is configured to two or more of the initial cells]; and
displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each again see fig. 7 and especially note cells 705 and 725 as well as the two cells above 725 that remain unchanged before and after the enlargement; see also [0054], [0064], and [0066] describing how one image of the initial ones (which had been displayed) is enlarged and occupies the enlarged cell after the enlargement].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella and Steinfl before the effective filing date of the claimed invention to apply Steinfl’s touch operation on a UI element displayed on the screen to initiate Sciammarella’s scroll mechanism and to further apply Steinfl’s cell merging mechanism to Sciammarella’s grid frames. The motivation for this obvious combination of teachings would be to enable easy scrolling in devices with touch-sensitive displays thus improving device usability, as well as accommodating contents to achieve desired visual effects, as proposed by Steinfl [see e.g. [0051]].

Sciammarella/Steinfl still does not explicitly teach saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created.
Neither does it teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Sadouski teaches saving a picture or pictures, other than a single representative picture, which had been previously displayed to a non-display set in a case where a change in the display is created [note in [0042] the description of the hiding of icons due to the change in display to the collapsed state; see also [0032] indicating the change in display of icons between a full-size menu ribbon of icons and a representative ribbon as described in [0046]; especially note the storage of hidden items described in line 3 of [0046]]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, and Sadouski before the effective filing date of the claimed invention to apply Sadouski’s storage of hidden pictures to the pictures removed during the scheme of picture enlargement on the grid frame generated by the combination of Sciammarella’s grid frames and Steinfl’s enlarged cell setting. The motivation for this obvious combination of teachings would be to allow reverting back to a display in which pictures that have been removed can be redisplayed again and toggling between the different display states, as suggested by the example of collapse and expansion taught by Sadouski [again see e.g. [0032] and [0046]].

Sciammarella/Steinfl/Sadouski still does not explicitly teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

see title; abstract; and [0010] referencing figs. 1F-G] in which a scroll processing shifts each disposition position of a plurality of pictures being displayed in both picture display cells and an enlarged picture display cell frame by frame, in an order of the pictures which had been displayed in the plurality of picture display cells before any enlargement occurred [see figs. 1F-G and the description in [0036] and [0038]; especially note the description of scrolling that generates an animation of items (frame by frame) including regular cells and an enlarged cell in the center wherein an ordered stack maintains its order as can be seen by comparing the pictures shown in fig. 1F and fig. 1G].
Borovsky further teaches that the pictures can be arranged in a grid shape with enlarged cells [see [0032]].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, and Borovsky before the effective filing date of the claimed invention to apply Borovsky’s frame shifting mechanism that changes size based on the display cell scrolled into yet maintains an initial arrangement state mechanism to the grid frame generated by the combination of Sciammarella’s grid frames and Steinfl’s enlarged cell setting. The motivation for this obvious combination of teachings would be to allow the user to maintain context while enabling reversing the order of their navigational input, as suggested by Borovsky [see e.g. [0005]], which will reduce the mental load on the user to visually track items as series of pictures scroll across the display, thus improving the satisfaction and effectiveness of visual browsing of items in a collection or set.


Regarding independent claim 16, Sciammarella also teaches an operating method of a picture display control device [again see [0009]] comprising: 
a screen generation step of generating a picture arrangement screen on which a plurality of picture display cells in which pictures are disposed frame by frame are arranged in a grid shape [see fig. 3 showing an arrangement of picture frames in a grid layout; see the description in [0064]] and which is displayed on a display unit [note display 3 as shown in fig. 5]; 
an operation acceptance step of accepting an execution instruction to perform scroll processing of replacing the pictures to be disposed on the picture arrangement screen through an input operation [see [0050], lines 5-10 indicating accepting input that scrolls the images across the screen]; and 
a scroll processing step of executing the scroll processing in a case where the execution instruction is accepted in the operation acceptance step, by shifting each disposition position of a plurality of the pictures frame by frame [again see [0064] describing a frame by frame arrangement which is also followed when the scrolling is performed as described in [0065] and [0080] and shown in fig. 16] in an order of the pictures being displayed in the plurality of picture display cells with respect to the display unit [note maintaining the relative order of frames during scrolling as in lines 1-3 of [0080]].

Sciammarella does not explicitly teach that the input operation is a touch operation on a graphical user interface.

Neither does it teach any of the following:

a displaying step of displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each of the enlarged picture display cells, 
a saving step of saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created; and
that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Steinfl teaches an input operation initiating scroll processing that is a touch operation on a graphical user interface [see e.g. [0081] and notes swiping to scroll contents displayed on the interface displayed on the screen; see also  [0207] indicating touch gestures by a user’s finger on a graphical user interface].

Steinfl further teaches:
 [see e.g. fig. 4 and fig. 7; note also the title, [0046], and [0048] indicating the screen grid used for displaying pictures; note e.g. [0031], especially last 5 lines describing setting one or more enlarged views for selected cell(s); note in [0051] the merging cells together to create a larger cell (i.e. that the enlarged cell size is configured to two or more of the initial cells]; and
a displaying step of displaying each of the pictures, which had been displayed in each of the picture display cells before setting the enlarged picture display cells, in each of the picture display cells other than the enlarged picture display cells, and displaying one of the pictures, which had been displayed in the two or more of the picture display cells, in each of the enlarged picture display cells [again see fig. 7 and especially note cells 705 and 725 as well as the two cells above 725 that remain unchanged before and after the enlargement; see also [0054], [0064], and [0066] describing how one image of the initial ones (which had been displayed) is enlarged and occupies the enlarged cell after the enlargement].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella and Steinfl before the effective filing date of the claimed invention to apply Steinfl’s touch operation on a UI element displayed on the screen to initiate Sciammarella’s scroll mechanism and to further apply Steinfl’s cell merging mechanism to Sciammarella’s grid frames. The motivation for this obvious combination of teachings would be to enable easy 

Sciammarella/Steinfl, still does not explicitly teach a saving step of saving a picture or pictures other than the one of the pictures, which had been displayed in the two or more of the picture display cells, from the picture arrangement screen to a non-display page in a case where the enlarged picture display cell is created.
Neither does it teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Sadouski teaches a step of saving a picture or pictures, other than a single representative picture, which had been previously displayed to a non-display set in a case where a change in the display is created [note in [0042] the description of the hiding of icons due to the change in display to the collapsed state; see also [0032] indicating the change in display of icons between a full-size menu ribbon of icons and a representative ribbon as described in [0046]; especially note the storage of hidden items described in line 3 of [0046]]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, and Sadouski before the effective filing date of the claimed invention to apply Sadouski’s storage of hidden pictures to the pictures removed during the scheme of picture 

Sciammarella/Steinfl/Sadouski, still does not explicitly teach that the scroll processing shifts each disposition position of a plurality of the pictures being displayed in both the picture display cells and the enlarged picture display cells frame by frame, in the order of the pictures which had been displayed in the plurality of picture display cells before setting the enlarged picture display cells.

Borovsky teaches instructions for picture display control [see title; abstract; and [0010] referencing figs. 1F-G] in which a scroll processing shifts each disposition position of a plurality of pictures being displayed in both picture display cells and an enlarged picture display cell frame by frame, in an order of the pictures which had been displayed in the plurality of picture display cells before any enlargement occurred [see figs. 1F-G and the description in [0036] and [0038]; especially note the description of scrolling that generates an animation of items (frame by frame) including regular cells and an enlarged cell in the center wherein an ordered stack maintains its order as can be seen by comparing the pictures shown in fig. 1F and fig. 1G].
Borovsky further teaches that the pictures can be arranged in a grid shape with enlarged cells [see [0032]].




Regarding claim 17, Steinfl further teaches that the processor is further configured to: 
designate one of the picture display cells [note the selection of the cell as in the last 5 lines of [0031]; see also [0213] and claim 1, especially last limitation]; 
set the picture display cells including the designated one picture display cell as the enlarged picture display cell [again see [0031] and note setting the selected cell as the enlarged cell], via a gesture which is an enlargement instruction operation to enlarge the size of the designated one picture display cell [note the gesturing described in [0207] and in claim 4; further note in claims 3 and 1 the operation of the user interface through the gesturing for accepting user input including selection input that is performed to initiate enlargement]; and 
display a picture of the designated one picture display cell in the enlarged picture display cell [again see fig. 7 and note 725 being the enlarged version of 705; again see also the description in [0064] and [0066]].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella and Steinfl before the effective filing date of the claimed invention to further apply Steinfl’s cell designation instructions during cell merging and enlargement to Sciammarella’s grid frames. The motivation for this obvious combination of teachings would again be to accommodate contents to achieve desired visual effect, as proposed by Steinfl [see e.g. [0051]].


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Wherry, US PGPUB 2007/0236475 A1 (hereinafter as Wherry).

Regarding claim 2, the rejection of independent claim 1 is incorporated. Sciammarella/Steinfl/Sadouski/Borovsky does not explicitly teach that the touch operation is a rotation gesture of rotating a finger in a state where the graphical user interface is touched with the finger.
Wherry teaches a touch operation that is a rotation gesture of rotating a finger in a state where the graphical user interface is touched with the finger [see [0097], lines 6-8 describing a finger touching the interface and rotating in a clockwise or counterclockwise direction; see also figs., 8A-8B]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Wherry before the effective filing date of the claimed invention to apply Wherry’s touch rotation gesture to initiate Sciammarella/Borovsky’s 

Regarding claim 3, the rejection of claim 2 is incorporated. Wherry further teaches that the processor is further configured to perform a performance of rotating the graphical user interface in accordance with the rotation gesture in a case where the rotation gesture is accepted [again see figs. 8A-8B and note the rotation of dots 872 shown on the GUI 840; see [0099], lines 10-end describing rotation of the UI element 840 as visually indicated by animated dots 872; further note that the motion of dots 872 follow the rotation gesture performed by finger 850; Examiner also notes acceptance of the rotation gesture as seen by the shift performed to the list by comparing figs. 8A and 8B]. 
It would have been obvious to further modify the combination of teachings of Sciammarella, Sadouski, Borovsky, and Wherry by further specifying rotating the user interface in accordance with an accepted rotation gesture, as per Wherry’s teachings. Again refer to the rejection of claim 2 for motivations to combine the cited art. Also see additional motivation proposed by Wherry to provide visual feedback regarding the direction and extent of scrolling [see Wherry, [0109], lines 8-12].


Regarding claim 4, the rejection of claim 3 is incorporated. Wherry further teaches that the operation unit has a circular portion [see e.g. figs. 12A-12B and note the circular portion 1240]. 
It would have been obvious to further modify the combination of teachings of Sciammarella, Sadouski, Borovsky, and Wherry by further specifying an operation unit with a circular portion, as per Wherry’s teachings. The motivation for this obvious combination of teachings would be to save space on the input device, as suggested by Wherry [see [0031]].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Lee et al., US PGPUB 2014/0365969 A1 (hereinafter as Lee).

Regarding claim 8, the rejection of claim 1 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that the scroll processing unit moves the pictures frame by frame in a spiral shape with the picture display cell located at the center of the picture arrangement screen as a center in the scroll processing.
Lee teaches a picture arrangement screen case wherein scroll processing moves pictures frame by frame in a spiral shape with a picture display cell located at the center of the picture arrangement screen as a center in the scroll processing [see fig. 8 and [0082], lines 1-14; note the display of icons and the frame by frame movement in a spiral shape in response to a scrolling gesture; see also fig. 4, 410; note the picture display cell located at the center which is a center in the scroll processing; note [0053] describing displaying a representative content icon in that central picture display cell; see exemplary content in fig. 3B; Examiner notes that a center in the scroll processing is broadly interpreted to indicate a central location around which the spiral processing occurs].
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Lee before the effective filing date of the claimed invention to apply Lee’s spiral-shaped scrolling to Sciammarella’s grid-shaped picture arrangement screen. The motivation for this obvious combination of teachings would be to add an aesthetically pleasing effect to the frame by frame scrolling process.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Kawanishi et al., US PGPUB 2010/0277496 A1 (hereinafter as Kawanishi).

Regarding claim 9, the rejection of claim 1 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that the plurality of pictures are disposed in a plurality of picture display cells in continuity according to a time series on the picture arrangement screen. Neither does it teach that the scroll processing unit moves each disposition position of the pictures frame by frame according to the time series in the scroll processing.
Kawanishi teaches a picture arrangement screen [see e.g. thumbnail display area 12 in fig. 3(b)]
wherein a plurality of pictures are disposed in a plurality of picture display cells in continuity according to a time series on the picture arrangement screen [again see fig. 3(b) and [0100] indicating arrangement in order of time of photography; see also the table of fig. 5 showing information on time of photography as an attribute with each picture and the ordering of the pictures based on that attribute], and
wherein scroll processing moves each disposition position of the pictures frame by frame according to the time series in the scroll processing [again see fig. 3(b) and [0100]; note changing the positions via use of a scrollbar and maintaining the order].
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky and Kawanishi before the effective filing date of the claimed invention to apply Kawanishi’s teaching of ordering the pictures according to photography time to the picture arrangement screen of Sciammarella. The motivation for this obvious combination of teachings would be to enable the user to view the picture data or search for a desired piece(s) in an easier and more efficient manner, as proposed by Kawanishi [see e.g. [0039]].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 10 above, and further in view of Hauser et al., US PGPUB 2014/0149922 A1 (hereinafter as Hauser).

Regarding claim 11, the rejection of claim 10 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that the scroll processing unit is able to change the speed of the scroll processing according to an operation amount per unit time of the touch operation accepted by the operation acceptance unit.
see [0028], especially lines 21-31 indicating changing a speed of scrolling according to a number of swipes per unit time].
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Hauser before the effective filing date of the claimed invention to apply Hauser’s speed-adaptive scrolling based on properties of the touch operation to Sciammarella/Steinfl’s scroll mechanism. The motivation for this obvious combination of teachings would be to allow users to control the browsing speed via simple intuitive changes in the touch input.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Zuverink et al., US PGPUB 2013/0326398 A1 (hereinafter as Zuverink).

Regarding claim 12, the rejection of claim 1 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that in a case where the arrangement state before the touch operation is started is set as an initial state, the processor executes a visual performance of changing the arrangement state from the initial state during a period from the start of the touch operation to an end of the touch operation and returns the arrangement state to the initial state after the end of the touch operation to maintain the arrangement state before and after the scroll processing.
see fig. 3, step 210 indicating a scroll input and an initial state of a first graphical size of content; note the input via a touch screen; see fig. 3, step 220 describing reducing the display size of the content during scrolling (which is a visual performance); see fig. 4, step 230 indicating returning the arrangement to the initial state after the scroll input is over; note that completion of the scroll input may be by removal of a finger or stylus from the touch screen as in [0033], lines 6-7].
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Zuverink before the effective filing date of the claimed invention to apply Zuverink’s visual effect associated with scrolling to Sciammarella/ Borovsky’s scroll mechanism. The motivation for this obvious combination of teachings would be to provide a finer-grained control during scrolling which would improve scroll navigation efficiency and control, as proposed by Zuverink [see e.g. [0022], last 3 lines and abstract, last 2 lines].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Abe, US PGPUB 2017/0187892 A1 (hereinafter as Abe).

Regarding claim 14, the rejection of claim 1 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that the picture display control device has a function of issuing an instruction to store the picture arrangement screen as data or an instruction to print the picture arrangement screen.
Abe teaches a picture display control system [see title and abstract] with a function of issuing an instruction to store a picture arrangement screen as data [see [0178] and last 5 lines of [0179] indicating storing data 2101 (see also fig. 21A) pertaining to the picture arrangement screen shown in figs. 19A-C] and an instruction to print the picture arrangement screen [see [0200] indicating issuing a print instruction for the picture arrangement screen data].
It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Abe before the effective filing date of the claimed invention to include the functions of storing/printing the picture arrangement screen taught by Abe to the device taught by Sciammarella and modified by Steinfl and Borovsky,. The motivation for this obvious combination of teachings would be to enable simple processing related to saving and printing for picture arrangements created by the device such as the example of photo album data proposed by Abe [see e.g. [0203]].


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sciammarella in view of Steinfl, Sadouski, and Borovsky, as applied to claim 1 above, and further in view of Ohe, US PGPUB 2012/0306780 A1 (hereinafter as Ohe).
Regarding claim 18, the rejection of claim 1 is incorporated. Sciammarella/Steinfl/ Sadouski/Borovsky does not explicitly teach that the processor is being further configured to: 
configure a plurality of the picture display cells, which are adjacent to each other on a trace corresponding to the touch operation on the picture arrangement screen, as the enlarged picture display cell; and 
display the picture display cell at a start position of the trace in the enlarged display cell.

Ohe teaches picture display instructions [see e.g. abstract] comprising:
configuring a plurality of picture display cells, which are adjacent to each other on a trace corresponding to a touch operation on a picture arrangement screen, as an enlarged picture display cell [see fig. 12C and the description in [0205]-[0210] indicating an L-shaped motion performed by a touch operation on a picture arrangement screen]; and 
display the picture display cell at a start position of the trace in the enlarged display cell [see fig. 12D and note as per the description in [0208]-[0210] that the enlarged display cell contains the picture selected through the long touch].

It would have been obvious to one of ordinary skill in the art having the teachings of Sciammarella, Steinfl, Sadouski, Borovsky, and Ohe before the effective filing date of the claimed invention to include the scheme taught by Ohe for enlarging a display cell on a picture arrangement screen to the device taught by Sciammarella and modified by Steinfl, Sadouski, and Borovsky. The motivation for this obvious combination of teachings would be to enable simplicity and convenience in executing the desired photo view mode, as proposed by Ohe [see e.g. [0204]].


Response to Arguments
Applicant’s amendments to the claims in view of the previously presented minor informalities have been fully considered and are persuasive. Therefore, these objections have been respectfully withdrawn. 


Applicant’s prior art arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145